DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 6 and 8-12 in the reply filed on March 31, 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of the claims do not significantly differ such that there would not be any unifying novel inventive concept common to all. This is not found persuasive because as set forth below, the shared feature does not make a contribution over the prior art. Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” is considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept. The arguments relative to the species restriction of claim 7 are found persuasive and claim 7 will be examined on the merits. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of making and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 31, 2022.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPN.4,457,980 to Daniels.
Regarding Claims 6-8
	Daniels teaches a method of manufacturing a multilayer colored woven fabric comprising a dyeing step of dying at least one yarn and weaving said yarn with additional yarns to form a woven fabric body (yarn dyeing) or alternatively a weaving step of forming a woven fabric body followed by a dying step of dying the woven fabric with a dye (piece dyeing), (Daniels, abstract, column 7, lines 18-23). Daniels teaches that the dyed fabric may then be coated with a pigment in a pigment applying step wherein the pigment is applied to both surfaces of the woven fabric body and a heat drying step of heat drying the material to form a first pigment coating film (Id., column 7, lines 18-62). 
In the event it is shown that Daniels does not disclose the claimed invention, with sufficient specificity, the invention is obvious because Daniels discloses the claimed constituents and discloses that they may be used alternatively or in combination, to successfully practice the invention of Daniels based on the totality of the teachings of Daniels.    
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP-2005-036384 to Schrott.
Regarding Claim 10
	Schrott teaches a method of manufacturing comprising a dying step of dying at least one yarn with a dye, a first pigment applying step of applying a coating material containing a pigment to the outer surface of the yarn after the dying step, a first heat drying step of thermally drying the first coating material and a weaving step (Schrott, abstract, paragraphs [0033]- [0054]).
	Claim Rejections - 35 USC § 103
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels as applied to claims 6-8 above.
Daniels teaches that a second pigment different from the first may be applied in succession after the first pigment (Daniels, column 10, line 43- column 11, line 20). Daniels does not necessarily teach that a heat drying step occurred between each successive coating step, however it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the multi-pigmented fabric of Daniels, while limiting the migration and mixing of each color between application steps, resulting in a more defined and detailed pattern or design.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrott as applied to claim 10 above, in view of JP-h10-37073 to Yoneda.
Regarding Claim 11
	Schrott does not appear to teach the steps of a second pigment applying step or a second heat drying step prior to the weaving step. However, Yoneda teaches the application of a pigmented particle such as bamboo charcoal directly to a fiber surface and dried and cured at a predetermined temperature (the preferred binder of acrylic resin typically cures at an elevated temperature) (Yoneda, paragraphs [0010]- [0014]).). Yoneda teaches that such particles provide antimicrobe, deodorant and dehumidifying functions (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the pigment coated fiber of Schrott and to apply further the bamboo charcoal pigmented coating of Yoneda, motivated by the desire to form a conventional pigmented fabric having antimicrobe, deodorant and dehumidifying functions.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels as applied to claims 6-8 above, in view of JP-h10-37073 to Yoneda.
Regarding Claim 12
	Although Daniels teaches the pigment may comprise carbon black (Daniels, column 5, lines 12-29), Daniels does not specifically teach a bamboo charcoal carbonized by superheated steam. However, Yoneda teaches a particle coating which may be used on fabric articles comprising a bamboo charcoal (Yoneda, abstract, claims 1-3). Yoneda teaches that such particles provide antimicrobe, deodorant and dehumidifying functions (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the pigment coated fabric of Daniels and to utilize bamboo charcoal, motivated by the desire to form a conventional pigmented fabric which utilizes particles which provide antimicrobe, deodorant and dehumidifying functions.  
Regarding the limitation of “carbonized by superheated steam,” this limitation is a product-by-process limitation nested within a method claim (See Biogen MA Inc. v. EMD Serono, Inc). Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786